Citation Nr: 0330857	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  01-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
2.  Eligibility for educational assistance under Chapter 35 
of Title 38 of the United States Code. 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel   


REMAND

The veteran served on active duty from April 1942 to October 
1945.  He died in August 2001.  The appellant is the 
veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama. 

In March 2002, the appellant appeared at hearing before a 
Veterans Law Judge, who is no longer employed by the Board.  
In August 2003, the appellant was afforded the opportunity 
for another hearing, which she has declined.

There have been significant procedural changes in the law 
that need to be addressed before the Board can decide the 
merits of the claim.  In 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was promulgated and amended 
VA's duty to notify and duty to assist a claimant in 
developing the information or evidence necessary to 
substantiate a claim.  As no document of record meets the 
specific notice requirements erected by the VCAA, further 
procedural development is required.  

Also, in October 2002, the Board notified the appellant that 
the Board would be developing evidence rather than remanding 
the case to the RO for the development.   In March 2003, the 
Board notified the appellant that the evidence requested had 
been received and that the Board would be considering the 
evidence in deciding the appeal, which was in accordance 
with 38 C.F.R. § 19.9(a)(2). 

In May 2003, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), which authorized the Board to 
develop evidence, because it denied "one review on appeal to 
the Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction, that is, the RO, for initial consideration and 
without having to obtain the appellant's waiver.  

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs 
has determined that all evidence development will be 
conducted at the RO level aside from the limited class of 
development functions that the Board is statutorily 
permitted to carry out. 

For these reasons, this matter is REMANDED for the 
following:  

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5103 and 5103A, and any other 
applicable legal precedent.  On the 
issue of service connection for the 
veteran's death, notify the appellant 
that the evidence needed to substantiate 
the claim is medical evidence or a 
medical opinion that the veteran's 
service-connected psychoneurosis either 
caused or contributed to the cause of 
the veteran's death.  

2.  After the development has been 
completed, review all the evidence of 
record, including the evidence received 
since the statement of the case was 
issued, and consider whether the duty to 
assist has been met, applying 38 C.F.R. 
§ 3.159(c)(4).  If the benefit sought on 
appeal remains denied, the appellant and 
her 


representative should be furnished a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




